Exhibit 10.5






















ABBVIE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2017)





--------------------------------------------------------------------------------








ABBVIE
DEFERRED COMPENSATION PLAN


ARTICLE I
INTRODUCTION
Section 1.1    Purpose. The AbbVie Deferred Compensation Plan (the “Plan”) is
designed to assist the Employers in attracting and retaining key employees by
providing Eligible Employees with the opportunity to defer the receipt of a
portion of their compensation and to have that deferred compensation treated as
if it were invested pending its distribution by the Plan.
Section 1.2    ERISA. The Plan is intended to be exempt from Parts 2, 3, and 4
of Title I of ERISA and, therefore, participation in the Plan is limited to a
select group of management and highly compensated employees, within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).
Section 1.3    Employers.
(a)    After the Effective Date, any Subsidiary of the Company that is not then
an Employer may adopt the Plan with the Company’s consent as described in
Section 13.12.
(b)    Each Employer shall be liable to the Company for an amount equal to the
Plan benefits earned by its Eligible Employees. Where an Eligible Employee has
been employed by more than one Employer, the Plan Administrator shall allocate
the liability to the Company associated with that Eligible Employee’s Plan
benefits among his or her Employers. The Plan Administrator shall establish
procedures for determining the time at which and manner in which the Employers
shall pay this liability to the Company.
Section 1.4    Effective Date. The Plan was adopted effective as of January 1,
2013 (the “Effective Date”) and amended and restated effective January 1, 2015.
The Plan hereby is further amended and restated effective as of January 1, 2017
(the “Restatement Effective Date”).
Section 1.5    Transfer of Liabilities from Abbott Laboratories Plan. As part of
the Separation and Distribution Agreement by and between Abbott Laboratories and
AbbVie Inc. dated as of November 28, 2012, Abbott and AbbVie entered into the
Employee Matters Agreement dated as of December 31, 2012 (the “EMA”). In
accordance with the EMA, all liabilities for AbbVie Employees (as defined in the
EMA) under the Abbott Laboratories Deferred Compensation Plan were transferred
to the Plan and the Plan became liable to pay all such benefits to such
participants. Supplement A to the Plan sets forth the additional rules
applicable to the transferred benefits and transferred participants.
ARTICLE II
DEFINITIONS
When used in this Plan, unless the context clearly requires a different meaning,
the following words and terms shall have the meanings set forth below. Whenever
appropriate, words used in the singular shall be deemed to include the plural,
and vice versa, and the masculine gender shall be deemed to include the feminine
gender.
Section 2.1    Account. “Account(s)” means the account(s) established for record
keeping purposes for each Participant pursuant to Article VI.
Section 2.2    Base Compensation. “Base Compensation” means, subject to the last
sentence of this Section, the Participant’s total compensation earned in a Plan
Year for personal service actually rendered to an Employer, before deductions
for (a) Deferral Elections made pursuant to Section 4.1 or (b) contributions
made on the Participant’s behalf to any Employer Savings Plan or to any
cafeteria plan under Section 125 of the Internal Revenue Code of 1986, as
amended (the “Code”), maintained by an Employer. “Base Compensation” for Plan
purposes excludes Sales-Related Compensation, Eligible Bonuses, all other
bonuses, commissions, relocation


1



--------------------------------------------------------------------------------







expenses, reimbursements, expense allowances, fringe benefits (cash or noncash),
welfare benefits (whether or not those amounts are includible in gross income)
and other non-regular forms of compensation.
Section 2.3    Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant to receive any benefits payable under the Plan
pursuant to Article IX.
Section 2.4    Board of Review. “Board of Review” means the AbbVie Employee
Benefit Board of Review appointed by the Company’s Board of Directors and having
the powers and duties described in this Plan.
Section 2.5    Company. “Company” means AbbVie Inc., its successors, any
organization into which or with which AbbVie Inc. may merge or consolidate or to
which all or substantially all of its assets may be transferred.
Section 2.6    Deferral Election. “Deferral Election” means an election under
the Plan by a Participant to defer the receipt of a portion of his or her
Eligible Compensation made on a Deferral Election Form.
Section 2.7    Deferral Election Form. “Deferral Election Form” means the form
or other means provided to the Participant by the Plan pursuant to Section 4.1
through which the Participant makes his or her Deferral Election.
Section 2.8    Deferral Account. “Deferral Account(s)” means the account(s)
established for record keeping purposes for each Participant’s Deferral Election
pursuant to Section 6.1.
Section 2.9    Disability. The date of “Disability” of a Participant means the
date on which the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
eligible to receive income replacement benefits for a period of six or more
months under the terms of the AbbVie Long-Term Disability Plan (“LTD Plan”) or,
for a Participant whose Employer does not participate in the LTD Plan, such
similar accident and health plan in which his or her Employer participates.
Section 2.10    Distribution Election. “Distribution Election” is defined in
Section 4.3(a).
Section 2.11    Distribution Election Form. “Distribution Election Form” means
the form or other means provided to the Participant by the Plan pursuant to
Section 4.3 through which the Participant specifies the time at which the
amounts credited to one of the Participant’s Account(s) are to be distributed
and their method of payment.
Section 2.12    Effective Date. “Effective Date” and “Restatement Effective
Date” are defined in Section 1.4.
Section 2.13    Eligibility Date. “Eligibility Date” is defined in Section
3.1(b).
Section 2.14    Eligible Bonus. “Eligible Bonus” means an annual cash incentive
bonus for a Plan Year that the Plan Administrator, or its delegate, has
designated as being eligible for deferral under the Plan. As of the Restatement
Effective Date, cash bonuses paid to Eligible Employees under the AbbVie Cash
Profit Sharing Plan, the AbbVie Incentive Plan, the AbbVie Managerial Incentive
Plan, the AbbVie Management Incentive Plan, the AbbVie Performance Incentive
Plan, or any other similar Employer-sponsored annual incentive bonus plan with a
performance period commencing on January 1 and ending on December 31 of the
applicable Plan Year are eligible for deferral under the Plan.
Section 2.15    Eligible Compensation. “Eligible Compensation” means the
Participant’s Base Compensation, Sales-Related Compensation and Eligible
Bonus(es).
Section 2.16    Eligible Employee. “Eligible Employee” means any person employed
by an Employer who is both:


2



--------------------------------------------------------------------------------







(i)    a United States employee or an expatriate who is based and paid in the
United States; and
(ii)    shown as having a grade level of 20 (or equivalent level of compensation
if on a different pay grade system) or higher on his or her Employer’s Human
Resource System, provided that, in the case of any person employed by
Pharmacyclics LLC, the grade level is Pharmacyclics management level 6 or higher
on the Pharmacyclics Human Resource System;
and who is not:
(a)     both a corporate officer of the Company and designated as eligible to
participate in the AbbVie Supplemental Savings Plan, except as contemplated by
Section 3.1 hereof for the Plan Year in which the person is first named a
corporate officer;
(b)     an individual who provides services to an Employer under a contract,
arrangement or understanding with either the individual directly or with an
agency or leasing organization that treats the individual as either an
independent contractor or an employee of such agency or leasing organization,
even if such individual is subsequently determined (by an Employer, the Internal
Revenue Service, any other governmental agency, judicial action, or otherwise)
to have been a common law employee of an Employer rather than an independent
contractor or employee of such agency or leasing organization; or
(c)     an Employee who is employed by an Employer located in Puerto Rico, other
than a person designated as a “U.S. Expatriate” on the records of an Employer.
For all Plan purposes, an individual shall be an “Eligible Employee” for any
Plan Year only if during that Plan Year an Employer treats that individual as
its employee for purposes of employment taxes and wage withholding for Federal
income taxes, even if such individual is subsequently determined (by an
Employer, the Internal Revenue Service, any other governmental agency, judicial
action, or otherwise) to have been a common law employee of an Employer in that
Plan Year.
Section 2.17    Employer. “Employer” shall mean the Company, the participating
Employers on the Effective Date, and any Subsidiary of the Company that
subsequently adopts the Plan in the manner provided in Section 13.12.
Section 2.18    Employer Contribution. “Employer Contribution” means the
contribution deemed to have been made by an Employer pursuant to Section 5.1.
Section 2.19    Employer Contribution Account. “Employer Contribution
Account(s)” means the account(s) established for record keeping purposes for
each Participant’s Employer Contributions pursuant to Section 6.1.
Section 2.20    Employer Savings Plan. “Employer Savings Plan” means any defined
contribution retirement plan that is maintained by an Employer, qualified under
Code Section 401(a), and includes a cash or deferred arrangement under Code
Section 401(k). The term shall specifically include, but not be limited to, the
AbbVie Savings Plan.
Section 2.21    ERISA. “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
Section 2.22    Hardship Distribution. “Hardship Distribution” is defined in
Section 8.5(a).
Section 2.23    In-Service Distribution. “In-Service Distribution” is defined in
Section 4.3.


3



--------------------------------------------------------------------------------







Section 2.24    Initial Election. “Initial Election” is defined in Section
4.3(a).
Section 2.25    Investment Election. “Investment Election” is defined in Section
4.2(a).
Section 2.26    Investment Election Form. “Investment Election Form” means the
form or other means provided to the Participant by the Plan pursuant to Section
4.2 through which the Participant specifies the Investment Funds in which the
Participant’s Account(s) are to be deemed to be invested.
Section 2.27    Investment Fund(s). “Investment Fund(s)” means one or more of
the funds selected by the Plan Administrator pursuant to Section 4.2.
Section 2.28    Investment Fund Subaccounts. “Investment Fund Subaccounts” is
defined in Section 6.1(b).
Section 2.29    Matching DCP Deferral. “Matching DCP Deferral” for a Participant
for a Plan Year is an amount equal to the total dollar amount of the
Participant’s deferrals for the Plan Year pursuant to Employee Deferral
Elections under Section 4.1(b), but in no event shall a Participant’s Matching
DCP Deferral for a Plan Year exceed the amount by which (a) the total of the
Participant’s Base Compensation plus Sales-Related Compensation for the Plan
Year up to the limit on compensation as defined in Code Section 401(a)(17)
exceeds (b) the total of the Participant’s Base Compensation plus Sales-Related
Compensation for the Plan Year less the total dollar amount deferred pursuant to
Employee Deferral Elections under Section 4.1(b) for the Plan Year.
Section 2.30    Participant. “Participant” means any Eligible Employee who
elects to participate in this Plan by filing a Deferral Election, Investment
Fund Election, and Distribution Election as provided in Article IV or is a
Transferred Participant or a Post-Distribution Participant.
Section 2.31    Plan. “Plan” means this AbbVie Deferred Compensation Plan.
Section 2.32    Plan Administrator. “Plan Administrator” means the Board of
Review.
Section 2.33    Plan Year. “Plan Year” means a twelve-month period beginning
January 1 and ending the following December 31.
Section 2.34    Post-Distribution Participant. “Post-Distribution Participant”
means: (a) a Post-Distribution AbbVie Employee (as defined in the EMA) who
(i) was an employee of Abbott or its subsidiary as of immediately prior to the
Separation (as defined in the Separation Agreement) and is transferred to or
hired by AbbVie or its Subsidiary after the Separation (as defined in the
Separation Agreement), and (ii) had the liabilities associated with his or her
account balances in the Abbott Deferred Compensation transferred to this Plan in
accordance with Supplement A; and (b) any other individual on whose behalf
liabilities are transferred from the Abbott Deferred Compensation Plan to the
Plan in accordance with Supplement A in connection with an employment transfer
during the Transition Period (as defined in the EMA).
Section 2.35    Rate of Return. “Rate of Return” means, for each Investment
Fund, an amount equal to the net gain or net loss (expressed as a percentage) on
the assets of that Investment Fund.
Section 2.36    Retirement. “Retirement” means a Participant’s Termination of
Employment after he or she has satisfied the age and service requirements of
subsection (a), (b) or (c) below, as applicable:
(a)    With respect to Participants covered by the AbbVie Pension Plan (the
“Pension Plan”):
(i)    for any Transferred Participant or Post-Distribution Participant who has
an Old Formula Benefit (as defined in the Pension Plan), the date on which the
Participant attains age 50 with 10 years of “vesting service” (as such term is
described in the Pension Plan); or


4



--------------------------------------------------------------------------------







(ii)    for any Transferred Participant or Post-Distribution Participant who
does not have an Old Formula Benefit (as defined in the Pension Plan) under the
Pension Plan and any Participant covered by the Pension Plan who does not fall
into the preceding categories and was hired by AbbVie on or after the Effective
Date, the date on which the Participant attains age 55 with 10 years of “vesting
service” (as such term is described in the Pension Plan).
(b)    With respect to Participants covered by the AbbVie Pension Plan for
Former BASF and Former Solvay Employees, the date on which the Participant
attains age 55 with 5 years of “vesting service” (as such term is described in
the AbbVie Pension Plan for Former BASF and Former Solvay Employees).
(c)    With respect to Participants who are not covered by the Pension Plan or
the AbbVie Pension Plan for Former BASF and Former Solvay Employees, the date on
which the Participant attains age 55 with 10 years of service.
For purposes of calculating service under this Section 2.36, except as otherwise
defined in the applicable plan referenced above or as otherwise provided by the
Plan Administrator or its delegate: (A) service is earned only if it is
performed for a member of the AbbVie Inc. controlled group while that controlled
group member is a part of the controlled group; (B) for Employees who
transferred to the Company directly from Abbott Laboratories during the period
from January 1, 2013 through June 30, 2015 either as a result of the Company’s
spin-off from Abbott Laboratories or with the consent of each company’s head of
human resources, service includes service with Abbott Laboratories that is
counted for benefit calculation purposes under the AbbVie Pension Plan, the
AbbVie Pension Plan for Former BASF and Former Solvay Employees, or another
Company-sponsored pension plan, as applicable; and (C) service for a Participant
employed by Pharmacyclics LLC includes service with Pharmacyclics, Inc. and its
subsidiaries earned prior to the date of acquisition by the Company, provided
that the Participant was employed by Pharmacyclics, Inc. or its subsidiary on
May 26, 2015.
Section 2.37    Sales-Related Compensation. “Sales-Related Compensation” means,
subject to the last sentence of this Section, the Participant’s sales bonuses,
sales incentives and sales commissions earned in a Plan Year from an Employer,
before deductions for (a) Deferral Elections made pursuant to Section 4.1 or (b)
contributions made on the Participant’s behalf to any Employer Savings Plan or
to any cafeteria plan under Code Section 125 maintained by an Employer.
“Sales-Related Compensation” for Plan purposes excludes Base Compensation,
Eligible Bonuses, and all other compensation not specifically categorized as a
sales bonus, sales incentive or sales commission.
Section 2.38    Separation Date. “Separation Date” has the meaning set forth in
the Separation Agreement.
Section 2.39    Subsequent Election. “Subsequent Election” is defined in Section
4.3(c).
Section 2.40    Subsidiary. “Subsidiary” means any corporation, limited
liability company, partnership, joint venture, or business trust organized in
the United States 50 percent or more of the voting stock of which is owned,
directly or indirectly, by the Company.
Section 2.41    Termination of Employment. “Termination of Employment” means the
cessation of a Participant’s services as an employee, whether voluntary or
involuntary, for any reason other than death; provided, that the Participant
shall not be considered to have terminated employment for purposes of the Plan
until he or she would be considered to have incurred a “separation from service”
from the Employer within the meaning of Code Section 409A.
Section 2.42    Transferred Participant. “Transferred Participant” means an
AbbVie Employee (as defined in the EMA), excluding a Post-Distribution AbbVie
Employee (as defined in the EMA), who accepts an offer of employment or
continues employment with or is transferred to AbbVie or one of its Subsidiaries
under the Separation Agreement on or immediately after the Separation Date.


5



--------------------------------------------------------------------------------







Section 2.43    Unforeseeable Emergency. “Unforeseeable Emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse or a dependent of the
Participant, loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant as determined by the Plan Administrator.

ARTICLE III
PARTICIPATION
Section 3.1    Participation.
(a)    Except as provided in Section 3.1(b) and (c), an Eligible Employee may
become a Participant by making a Deferral Election, Investment Fund Election,
and Distribution Election pursuant to Article IV on or before the deadline set
by the Plan Administrator pursuant to Section 4.4.
(b)    A newly hired individual who is an Eligible Employee shall become
eligible to participate in the Plan on the first day of the month next following
the month after the individual’s date of hire (the “Eligibility Date”); provided
that in no event shall such individual begin to participate in the plan later
than 90 days following his or her date of hire. Notwithstanding the election
requirements of Section 3.1(a), a newly Eligible Employee who was not eligible
to participate in any other plan that would be aggregated with the Plan under
Treasury Regulation §1.409A-1(c) may make a Deferral Election, Investment Fund
Election and Distribution Election pursuant to Article IV within the 30-day
period immediately following the Eligibility Date. Any such election shall
become effective for Eligible Compensation earned no earlier than the first
payroll period commencing after receipt of the election by the Plan
Administrator and shall be irrevocable for the remainder of the Plan Year.
(c)    An individual who becomes an Eligible Employee as a result of a job
promotion or transfer may make a Deferral Election, Investment Fund Election and
Distribution Election pursuant to Article IV only with respect to Eligible
Compensation to be earned in the Plan Year next following the year of such
promotion or transfer. Any such election shall be made in accordance with
Article IV and shall become effective for Eligible Compensation earned in the
Plan Year following the year in which the election is made.
(d)    Participation of Transferred Participants and Post-Distribution
Participants shall be governed by Supplement A.
Section 3.2    Termination of Participation. A Participant who ceases to be an
Eligible Employee due to a Termination of Employment will remain a Participant
but (i) may no longer make Deferral Elections with respect to any Plan Year
following the year of such termination and (ii) all deferrals under the Plan
shall cease as of the date of the Participant’s Termination of Employment. A
Participant who ceases to be an Eligible Employee due to a job promotion (or
demotion) may no longer make Deferral Elections with respect to any Plan Year
following the year of such promotion or demotion but the Participant’s Deferral
Elections for the Plan Year in which such promotion or demotion occurs shall
remain irrevocable. A Participant shall remain a Participant until (i) his or
her death or (ii) his or her Accounts have been distributed.

ARTICLE IV
ELECTION FORMS
Section 4.1    Deferral Elections.
(a)    Participants shall make their Deferral Elections annually on a form or by
other means provided by the Plan Administrator (a “Deferral Election Form”).
Each Deferral Election shall apply to only a single Plan Year.
(b)    On his or her Deferral Election Form, the Participant shall specify the
amount (expressed as a percentage) of his or her Base Compensation, the amount
(expressed as a percentage) of his or her Sales-Related


6



--------------------------------------------------------------------------------







Compensation, and the amount (expressed as a percentage) of his or her Eligible
Bonuses that the Participant elects to defer for that Plan Year together with
such other information as the Plan Administrator may, in its sole and absolute
discretion, require.
(c)    For any Plan Year, a Participant may elect to defer:
(i)    five percent (5%) to seventy-five percent (75%) of his or her Base
Compensation (in whole percentage increments),
(ii)    five percent (5%) to seventy-five percent (75%) of his or her
Sales-Related Compensation (in whole percentage increments), and
(iii)    five percent (5%) to seventy-five percent (75%) of his or her Eligible
Bonus(es) (in whole percentage increments);
provided, however, that in no event may a Participant elect to defer his or her
Eligible Compensation to the extent that his or her remaining compensation would
be insufficient to satisfy all applicable withholding taxes and contributions
required under Employer-sponsored benefit plans in which the Participant
participates.
(d)    A Participant may not revoke his or her Deferral Election at any time
after the deadline for making such Deferral Election set by the Plan
Administrator pursuant to Section 4.4.
Section 4.2    Investment Elections. The Plan Administrator shall, from time to
time, make available investment options (the “Investment Funds”) that serve as
benchmark funds for the amounts a Participant defers under the Plan. A
Participant’s Plan deferrals shall not actually be invested in the Investment
Funds and the Participant shall not be considered a shareholder of any of the
Investment Funds he or she selects by virtue of participation in the Plan.
Instead, the Participant’s Plan deferrals shall be considered invested in, and
his or her Plan Account shall reflect such Investment Fund’s Rate of Return. A
Participant’s election of investments shall be subject to the following rules:
(a)    Participants shall make their investment elections on an Investment
Election Form or by other means provided by the Plan Administrator (an
“Investment Election”).
(b)    The Investment Election Form completed by the Participant shall apply
only to the Eligible Compensation being deferred in a single Plan Year and shall
specify the Investment Funds in which the deferrals for each such Plan Year are
to be deemed to be invested, and the portion (expressed in whole percentage
increments) of the deferrals for such Plan Year that are to be deemed to be
invested in each such Investment Fund, and shall continue in effect until
revoked or changed as permitted by the Plan Administrator.
Section 4.3    Distribution Elections.
(a)    Participants shall make their distribution elections in accordance with
the Distribution Election Form or by other means provided by the Plan
Administrator (a “Distribution Election”). Each Distribution Election (the
“Initial Election”) shall apply only to the Eligible Compensation being deferred
in a single Plan Year and must be made by the deadline set by the Plan
Administrator pursuant to Section 4.4, at which time the Initial Election shall
be irrevocable, subject to Section 4.3(c).
(b)    On the Distribution Election Form:
(i)    Mandatory Retirement Election. In all cases, the Participant shall select
the method of payment from among the methods of payment described in Section
8.3(a) to apply in the event payment is made upon Retirement pursuant to this
Distribution Election in accordance with Section 8.3 or 8.4 or upon Disability
in accordance with Section 8.7.


7



--------------------------------------------------------------------------------







(ii)    Optional In-Service Distribution Election. The Participant shall also
have the option to elect that the Eligible Compensation being deferred for that
Plan Year shall be paid to the Participant while he or she is still employed by
an Employer (an “In-Service Distribution”). If the Participant elects to receive
an In-Service Distribution of the Eligible Compensation being deferred, then the
Participant shall also select the year in which the payments are to be made. A
Participant may not elect to receive an In-Service Distribution in a Plan Year
that is less than two (2) years after the end of the Plan Year in which the
Eligible Compensation is earned.
(c)    Notwithstanding anything to the contrary in Section 4.3, a Participant
may change the form of distribution or his or her Distribution Election (a
“Subsequent Election”) to the extent permitted by the Plan Administrator and
Code Section 409A(a)(4)(C), including the requirements that such Subsequent
Election:
(i)    shall not take effect until at least 12 months after the date on which
the Subsequent Election is filed with the Plan Administrator;
(ii)    shall result in the first distribution subject to such Subsequent
Election being made at least five years after the date such distribution would
otherwise have been paid pursuant to the previous election; and
(iii)    shall be filed with the Plan Administrator at least 12 months before
the date the first scheduled distribution is to be paid pursuant to the previous
election.
Section 4.4    Deadline for Submitting Election Forms. The Plan Administrator
may set a deadline or deadlines for the receipt of the election forms required
under the Plan; provided, however, that, except as provided in Section 3.1(b),
such forms must be filed on or before the end of the year immediately preceding
the Plan Year for which it is to be effective.

ARTICLE V
EMPLOYER CONTRIBUTIONS
Section 5.1    Employer Contributions. Each Participant who makes a Deferral
Election will be credited with an Employer Contribution equal to 5% of the
Participant’s Matching DCP Deferral. The Plan Administrator may, however, in his
or her discretion, otherwise set the amount of the Employer Contribution,
subject to and not in excess of applicable limits imposed by the Internal
Revenue Service.
Section 5.2    Allocation of Employer Contributions. A Participant’s Employer
Contribution for a Plan Year shall be allocated among the same Investment Funds
and in the same proportion as the Participant has elected for his or her
deferrals for that Plan Year.
Section 5.3    Distribution of Employer Contributions. An Employer Contribution
for a Plan Year shall be distributed to the Participant according to the
election made by the Participant governing his or her deferrals for that same
Plan Year.
ARTICLE VI
MAINTENANCE AND CREDITING OF ACCOUNTS
Section 6.1    Maintenance of Accounts.
(a)    The Plan shall maintain a separate Account for each Deferral Election (a
“Deferral Account”) made by a Participant and each Employer Contribution (an
“Employer Contribution Account”) made for a Participant. A Participant’s
Accounts shall reflect the Participant’s Investment Fund Elections and
Distribution Elections made pursuant to Article IV, any Employer Contributions
made on behalf of the Participant pursuant to Article V, adjustments to the
Account made pursuant to this Article VI, and distributions made with respect to
the Account pursuant to Article VIII. The Accounts shall be used solely as a
device for the measurement and


8



--------------------------------------------------------------------------------







determination of the amounts to be paid to the Participants pursuant to this
Plan and shall not constitute or be treated as a trust fund of any kind.
(b)    Each Account shall be divided into separate subaccounts (“Investment Fund
Subaccounts”), each of which corresponds to the Investment Fund selected by the
Participant pursuant to Section 4.2(b).
Section 6.2    Crediting of Accounts.
(a)    No later than five (5) business days following the end of each pay
period, the Plan shall credit each Participant’s Investment Fund Subaccounts to
reflect amounts deferred from the Participant’s Eligible Compensation during
that pay period and the Investment Fund Election made by the Participant with
respect to that Eligible Compensation.
(b)    At the end of each Plan Year, the Plan shall credit each Participant’s
Investment Fund Subaccounts to reflect any Employer Contribution deemed to have
been made on behalf of the Participant for that Plan Year and the allocation of
that contribution among the Investment Funds pursuant to Section 4.2.
(c)    The Plan Administrator shall adjust each Investment Fund Subaccount to
reflect any transfers under the Plan to or from that Investment Fund Subaccount,
as of the end of each business day to reflect any distributions under the Plan
made with respect to that Investment Fund Subaccount, and the Rate of Return on
the related Investment Fund.
Section 6.3    Statement of Accounts. Each Participant shall be issued quarterly
statements of his or her Account(s) in such form as the Plan Administrator deems
desirable, setting forth the balance to the credit of such Participant in his or
her Account(s) as of the end of the most recently completed quarter.
ARTICLE VII
VESTING AND FORFEITURES
Section 7.1    Deferral Accounts. A Participant’s Deferral Accounts shall be one
hundred percent (100%) vested and non-forfeitable at all times.
Section 7.2    Employer Contribution Account.
(a)    For a Participant employed by an Employer other than Pharmacyclics LLC:
(i)    The Participant’s Employer Contribution Account shall become one hundred
percent (100%) vested and non-forfeitable when matching contributions made by
the Participant’s Employer on behalf of the Participant under the AbbVie Savings
Plan become (or would become, if matching contributions are not made) one
hundred percent (100%) vested and non-forfeitable.
(ii)    If the Participant’s employment with the Employers terminates (whether
voluntarily or involuntarily) before the matching contributions made by the
Participant’s Employer on behalf of the Participant under the AbbVie Savings
Plan become (or would become, if matching contributions are not made) one
hundred percent (100%) vested and non-forfeitable, then the Participant shall
forfeit his or her Employer Contribution Account.
(b)    For a Participant employed by Pharmacyclics LLC:
(i)    The Participant’s Employer Contribution Account shall become one hundred
percent (100%) vested and non-forfeitable when the Participant completes two (2)
Years of Credited Service, as defined in the AbbVie Savings Plan. For purposes
of this Section 7.2(b) and the determination of Years of Credited Service, a
Participant will receive credit for service he or she completes with
Pharmacyclics LLC (including its predecessor, Pharmacyclics, Inc., and its
subsidiaries earned prior to the date of acquisition


9



--------------------------------------------------------------------------------







by the Company, provided that the Participant was employed by Pharmacyclics,
Inc. or its subsidiary on May 26, 2015).
(ii)    If the Participant’s employment with the Employers terminates (whether
voluntarily or involuntarily) before his or her Employer Contribution Account
becomes one hundred percent (100%) vested and non-forfeitable as described in
paragraph (b)(i) above, then the Participant shall forfeit his or her Employer
Contribution Account.


ARTICLE VIII
DISTRIBUTION OF BENEFITS
Section 8.1    Distribution of Benefits in the Event of a Termination of
Employment. If a Participant elects to receive his or her Plan benefits as an
In-Service Distribution, then in the event of that Participant’s Termination of
Employment (other than due to Retirement) prior to receiving that In-Service
Distribution, the Company shall pay that Participant’s Plan benefits in a
lump-sum to the Participant within 90 days following his or her Termination of
Employment. If a Participant elects to receive his or her Plan benefits upon
Retirement, then in the event of that Participant’s Termination of Employment
prior to the date the Participant attains eligibility for Retirement, the
Company shall pay that Participant’s Plan benefits in a lump-sum to the
Participant within 90 days following his or her Termination of Employment.
Section 8.2    In-Service Distributions. Subject to the provisions of Section
8.6, the Company shall pay In-Service Distributions in a lump-sum to the
Participant on the first business day in February of the year designated by the
Participant on his or her Distribution Election Form.
Section 8.3    Distribution of Benefits in the Event of Retirement.
(a)    If, pursuant to Section 4.3, a Participant has elected to receive his or
her Plan benefits for a Plan Year upon his or her Retirement, then the Company
shall pay the Participant his or her Plan benefits commencing on the first
business day in February next following the date of the Participant’s Retirement
in any of the following forms pursuant to the Participant’s Initial Election or
Subsequent Election, as applicable:
(i)    in substantially equal quarterly or annual installments to the
Participant over fifteen (15) years; or
(ii)    in substantially equal quarterly or annual installments to the
Participant over ten (10) years; or
(iii)    in substantially equal quarterly or annual installments to the
Participant over five (5) years; or
(iv)    in a lump sum; or
(v)    if no such election is on file with the Plan Administrator, in
substantially equal quarterly installments to the Participant over ten (10)
years.
Quarterly installments shall be paid on the first business day of each calendar
quarter and annual installments shall be paid on the first business day of each
calendar year.
(b)    Notwithstanding the provisions of Section 8.3(a), in the event that, as
of the date of the Participant’s Retirement, the Participant’s benefits under
the Plan do not exceed, in the aggregate, $15,500, the Participant’s benefits
shall be paid to the Participant in a lump sum.


10



--------------------------------------------------------------------------------







Section 8.4    Distribution of Benefits on the Earlier to Occur of a
Participant’s Retirement or a Specified Date.
If a Participant has elected to receive his or her Plan benefits on a specified
date pursuant to Section 4.3(b)(ii), if the Participant’s Retirement occurs
prior to such specified date,
(a)    For amounts deferred for a Transferred Participant or a Post-Distribution
Participant with respect to Plan Years beginning prior to January 1, 2008, the
Company shall pay the Transferred Participant or the Post-Distribution
Participant his or her Plan benefits in a lump sum on the first business day in
February next following the Participant’s Retirement; and
(b)    For amounts deferred for a Transferred Participant or a Post-Distribution
Participant with respect to Plan Years beginning on or after January 1, 2008,
and for amounts deferred for a Participant hired by an Employer on or after the
Effective Date of the Plan, the Company shall pay the Participant his or her
Plan benefits in accordance with Section 8.3(a), subject to Section 8.3(b).
Section 8.5    Distributions Due to Unforeseeable Emergency.
(a)    A Participant may receive the early payment of all or part of the balance
in his or her Account(s) in the event of an Unforeseeable Emergency (a “Hardship
Distribution”) subject to the following restrictions:
(i)    The Participant has requested the Hardship Distribution from the Plan
Administrator on a form provided by or in the format requested by the Plan
Administrator;
(ii)    The Plan Administrator has determined that an Unforeseeable Emergency
has occurred;
(iii)    The Plan Administrator determines the amount of the Hardship
Distribution, which amount will be limited to the amount reasonably necessary to
satisfy the emergency need (including any amounts necessary to pay any Federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the Hardship Distribution); and
(iv)    The Hardship Distribution shall be distributed in a lump sum within 30
days following determination by the Plan Administrator of the amount of the
Hardship Distribution.
(b)    The circumstances that would constitute a Unforeseeable Emergency will
depend on the facts and circumstances of each case, but, in any case, a Hardship
Distribution may not be made to the extent that such hardship may be relieved
through (i) reimbursement or compensation by insurance or otherwise, (ii)
liquidation of the Participant’s assets, to the extent that liquidation of the
Participant’s assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under this Plan in compliance with Code Section
409A.
Section 8.6    Distribution of Benefits in the Event of Death. In the event of a
Participant’s death prior to the complete distribution of his or her Accounts,
the Company shall distribute his or her total Plan benefits to his or her
Beneficiary in a lump sum within 90 days after the date of the Participant’s
death.
Section 8.7    Distribution of Benefits in the Event of Disability. In the event
of a Participant’s Disability, the Company shall pay the Participant his or her
Plan benefits commencing on the first business day in February next following
the date of the Participant’s Disability in the form set forth below:
(a)    For any Participant who has elected to receive his or her Plan benefits
upon Retirement, pursuant to the Participant’s Distribution Election to receive
his or her Plan benefits in one of the Retirement forms permitted under Section
8.3(a), subject to Section 8.3(b).
(b)    For a Participant who has elected to receive his or her Plan benefits as
an In-Service Distribution, if the Participant’s Disability occurs prior to the
date specified in such Distribution Election:


11



--------------------------------------------------------------------------------







(i)    For amounts deferred for a Transferred Participant or a Post-Distribution
Participant with respect to Plan Years beginning on or subsequent to January 1,
2008, or for amounts deferred for a Participant hired by an Employer on or after
the Effective Date of the Plan, pursuant to the Participant’s Distribution
Election to receive his or her Plan benefits in one of the Retirement forms
permitted under Section 8.3(a), subject to Section 8.3(b).
(ii)    For amounts deferred for a Transferred Participant or a
Post-Distribution Participant with respect to all Plan Years beginning prior to
January 1, 2008, pursuant to the Participant’s Distribution Election to receive
his or her Plan benefits in a lump sum under Section 4.3(b)(ii).
Section 8.8    Postponing or Amending Distributions. A Participant may postpone
a scheduled distribution or amend the form of distribution specified in Section
8.2, Section 8.3(a) or Section 8.4 only by making a Subsequent Election pursuant
to the terms of Section 4.3(c).
Section 8.9    Distribution of Benefits Pursuant to a Domestic Relations Order.
The Company shall pay all or a portion of a Participant’s Plan benefits in a
lump sum to any person other than the Participant pursuant to the terms of a
domestic relations order. For this purpose, a domestic relations order means a
judgment, decree or order (including approval of a property settlement
agreement) which relates to the provision of child support, alimony payments, or
marital property rights to a spouse, former spouse, child or other dependent of
the Participant and which is made pursuant to a state domestic relations law
(including a community property law).
ARTICLE IX
BENEFICIARY DESIGNATION
Section 9.1    Beneficiary Designation. Each Participant shall have the right,
at any time, to designate any person, persons or entity as his or her
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a designation with the Plan
Administrator, on such form and in accordance with such procedures as the Plan
Administrator may establish from time to time.
Section 9.2    Failure to Designate a Beneficiary. If a Participant or
Beneficiary fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or his or her Beneficiary,
then the Participant’s Beneficiary shall be deemed to be, in the following
order:
(a)
to the spouse of such person, if any; or

(b)
to the deceased person’s estate.

Section 9.3    Facility of Payment. When, in the Plan Administrator’s opinion, a
Participant or Beneficiary is under a legal disability or is incapacitated in
any way so as to be unable to manage his or her financial affairs, the Plan
Administrator may make any benefit payments to the Participant or Beneficiary’s
legal representative, or spouse, or the Plan Administrator may apply the payment
for the benefit of the Participant or Beneficiary in any way the Plan
Administrator considers advisable, in each case, without subjecting the
Participant or Beneficiary to accelerated taxation and/or tax penalties under
Code Section 409A.
ARTICLE X
ADMINISTRATION OF PLAN
Section 10.1    Plan Administrator. The Board of Review, or such person as the
Board of Review shall designate pursuant to Section 10.3, shall serve as the
Plan Administrator of the Plan. The administration of the Plan shall be under
the supervision of the Plan Administrator. It shall be a principal duty of the
Plan Administrator to see that the Plan is carried out, in accordance with its
terms, for the exclusive benefit of persons entitled to participate in the Plan
without discrimination among them. Benefits under the Plan shall be paid only if
the Plan Administrator decides, in his or her discretion, that the applicant is
entitled to them. The Plan Administrator will have full power to administer the
Plan in all of its details, subject to applicable requirements of law. For this
purpose, the Plan


12



--------------------------------------------------------------------------------







Administrator’s powers will include but will not be limited to, the following
authority, in addition to all other powers provided by this Plan:
(a)
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan, including the establishment of any
claims procedures that may be required by applicable provisions of law;

(b)
To exercise discretion in interpreting the Plan, any interpretation to be
reviewed under the arbitrary and capricious standard;

(c)
To exercise discretion in deciding all questions concerning the Plan and the
eligibility of any person to participate in the Plan; such decision to be
reviewed under the arbitrary and capricious standard;

(d)
To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan;

(e)
To allocate and delegate its responsibilities under the Plan and to designate
other persons to carry out any of its responsibilities under the Plan, any such
allocations, delegation or designation to be in writing;

(f)
To determine the amount and type of benefits to which any Participant or
Beneficiary shall be entitled hereunder, including the method and date for all
valuations under the Plan;

(g)
To receive from the Employers and from Participants such information as shall be
necessary for the proper administration of the Plan or any of its programs;

(h)
To maintain or cause to be maintained all the necessary records for the
administration of the Plan;

(i)
To receive, review and keep on file (as it deems convenient and proper) reports
of benefit payments made by the Plan;

(j)
To determine and allocate among the Employers the liability to the Company
associated with Plan benefits in accordance with Section 1.3 and to determine
the time at which and manner in which that liability shall be paid to the
Company;

(k)
To make, or cause to be made, equitable adjustments for any mistakes or errors
made in the administration of the Plan; and

(l)
To do all other acts which the Plan Administrator deems necessary or proper to
accomplish and implement its responsibilities under the Plan.

Section 10.2    Reliance on Tables, etc. In administering the Plan, the Plan
Administrator will be entitled to the extent permitted by law to rely
conclusively on all tables, valuations, certificates, opinions and reports which
are furnished by, or in accordance with the instructions of accountants,
counsel, or other experts employed or engaged by the Plan Administrator.
Section 10.3    Delegation. The Board of Review shall have the authority to
appoint another corporation or one or more other persons to serve as the Plan
Administrator hereunder, in which event such corporation or person(s) shall
exercise all of the powers, duties, responsibilities, and obligations of the
Plan Administrator hereunder.


13



--------------------------------------------------------------------------------







Section 10.4    Operations. The day to day operation of the Plan will be handled
by the person(s) designated by the Plan Administrator.
Section 10.5    Uniform Rules. The Plan Administrator shall administer the Plan
on a reasonable and nondiscriminatory basis and shall apply uniform rules to all
similarly situated Participants.
Section 10.6    Plan Administrator’s Decisions Final. Any interpretation of the
provisions of the Plan (including, but not limited to, the provisions of any of
its programs) and any decision on any matter within the discretion of the Plan
Administrator made by the Plan Administrator in good faith shall be binding on
all persons. A misstatement or other mistake of fact shall be corrected when it
becomes known and the Plan Administrator shall make such adjustment on account
thereof as it considers equitable and practicable. Neither the Plan
Administrator nor any Employer shall be liable in any manner for any
determination of fact made in good faith.
ARTICLE XI
CLAIMS FOR BENEFITS
Section 11.1    Claims and Review Procedures. The Plan Administrator shall adopt
procedures for the filing and review of claims in accordance with Section 503 of
ERISA.
ARTICLE XII
AMENDMENT AND TERMINATION OF PLAN
Section 12.1    Amendment. The Company may amend this Plan, in whole or in part,
at any time, provided, however, that no amendment shall be effective to decrease
the balance in any Account as accrued at the time of such amendment. Any
amendment which would allow officers of the Company to participate in the Plan
shall require the approval of the AbbVie Inc. Board of Directors. Any amendment
which increases the total cost of the Plan to the Employers in excess of
$250,000 in each of the three full calendar years next following the date of the
amendment shall be approved by the Board of Review. The Senior Vice President,
Human Resources of the Company (or the individual holding equivalent duties and
responsibilities) shall approve all other amendments to the Plan and the
extension of the Plan to any division or Subsidiary of the Company.
Section 12.2    Termination. The Board of Review may at any time terminate the
Plan with respect to future Deferral Elections. The Board of Review may also
terminate and liquidate the Plan in its entirety; provided that such termination
and liquidation are consistent with the provisions of Code Section 409A. Upon
any such termination, the Company shall pay to the Participant the benefits the
Participant is entitled to receive under the Plan, determined as of the
termination date, in compliance with Code Section 409A.
ARTICLE XIII
MISCELLANEOUS
Section 13.1    Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA and therefore meant to be exempt from
Parts 2, 3 and 4 of Title I of ERISA. All payments pursuant to the Plan shall be
made from the general funds of the Company and no special or separate fund shall
be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.
Section 13.2    Nonassignability. Except as specifically set forth in the Plan
with respect to the designation of Beneficiaries, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate


14



--------------------------------------------------------------------------------







maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
Section 13.3    Validity and Severability. The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.
Section 13.4    Governing Law. The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of the
State of Illinois, without reference to principles of conflict of law, except to
the extent preempted by federal law.
Section 13.5    Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation for the
Participant to remain an employee of the Company or change the status of the
Participant’s employment or the policies of the Company and its affiliates
regarding termination of employment.
Section 13.6    Underlying Compensation and Incentive Plans and Programs.
Nothing in this Plan shall prevent the Company from modifying, amending or
terminating the compensation or the incentive plans and programs pursuant to
which Eligible Bonuses or Eligible Compensation are earned and which are
deferred under this Plan.
Section 13.7    Successors of the Company. The rights and obligations of the
Company under the Plan shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company.
Section 13.8    Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant.
Section 13.9    Notice. Any notice or filing required or permitted to be given
to the Company under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail to the principal office of the
Company, directed to the attention of the Plan Administrator. Such notice shall
be deemed given as of the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark.
Section 13.10    Waiver of Notice. Any notice required under the Plan may be
waived by the person entitled to such notice.
Section 13.11    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
Section 13.12    Additional Employers. Subject to the consent of the Board of
Review, any Subsidiary of the Company may adopt the Plan by filing a written
instrument to that effect with the Company.
Section 13.13    Section 409A. To the extent applicable, it is intended that the
Plan comply with the provisions of Code Section 409A. The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan to fail to satisfy Code Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Code Section 409A). Notwithstanding
anything contained herein to the contrary, to the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A and applicable
guidance issued thereunder, amounts that would otherwise be payable pursuant to
the Plan during the six-month period immediately following the Participant’s
Termination of Employment or Retirement shall instead be paid on the first
business day after the date that is six months following the Participant’s
Termination of Employment or Retirement (or upon the Participant’s death, if
earlier), plus, to the extent subject to a six-month delay, a return equal to
the Rate of Return that would be achieved if such amounts were invested in
accordance with the Participant’s Investment Elections


15



--------------------------------------------------------------------------------







under Section 4.2 from the respective dates on which such amounts would
otherwise have been paid until the actual date of payment.




16



--------------------------------------------------------------------------------








SUPPLEMENT A


TRANSFER OF LIABILITIES FROM THE
ABBOTT LABORATORIES DEFERRED COMPENSATION PLAN


A-1.    Purpose and Effect. The purpose of this Supplement A is to provide for
the transfer of liabilities from the Abbott Laboratories Deferred Compensation
Plan (the “Abbott DCP”) to this Plan with respect to Transferred Participants
and Post-Distribution Participants as set forth in the EMA.
A-2.    Eligibility, Service and Compensation. Transferred Participants and
Post-Distribution Participants shall (a) be eligible to participate in this Plan
to the extent they were eligible to participate in the Abbott DCP as of the
applicable Transfer Date (as defined in the EMA), and (b) receive credit for
vesting and eligibility for all service credited for those purposes under the
Abbott DCP as of the Transfer Date (as defined in the EMA) as if that service
had been rendered to AbbVie (provided that in the event that any such
Transferred Participant or Post-Distribution Participant receives a distribution
from the Abbott DCP, the value of such distribution shall be offset against
future benefits under the this Plan to the extent necessary to prevent a
duplication of benefits). The compensation paid by Abbott and its subsidiaries
to a Transferred Participant or a Post-Distribution Participant that was
recognized under the Abbott DCP as of the Transfer Date (as defined in the EMA)
shall be credited and recognized for all applicable purposes under this Plan as
though it were compensation from AbbVie or its Subsidiaries.
A-3.    Matching DCP Deferral. For purposes of determining a Transferred
Participant’s or a Post-Distribution Participant’s Matching DCP Deferrals for
the Plan Year in which such participant becomes eligible to participate in the
Plan, such participant’s deferrals and Base Compensation under the Plan shall be
prorated.
A-4.    Employer Contributions. For purposes of determining the Employer
Contribution under Section 5.1 for the Plan Year in which a Transferred
Participant or a Post-Distribution Participant becomes eligible to participate
in the Plan, such participant’s Matching DCP Deferrals made under the Abbott DCP
shall not be taken into account.
A-5.    Initial Transfer of Liabilities from Abbott DCP. As soon as practicable
after the Separation Date, and subject to such terms and conditions as the Plan
Administrator may establish, all liabilities attributable to Transferred
Participants shall be transferred from the Abbott DCP to this Plan. The Plan
shall credit each such Transferred Employee’s account with (a) the amount
deferred by such individual into the Abbott DCP as of the applicable Transfer
Date, plus (b) any employer contributions, whether vested or unvested, deemed to
have been made in relation to the amount described in (a), including, in each
case, any earnings thereon.
A-6.    Deferral and Distribution Elections. The Plan shall recognize, implement
and honor all deferral and distribution elections made by each Transferred
Participant under the Abbott DCP (including, but not limited to, any election to
defer any bonus earned during 2012 but paid in 2013).
A-7.    Subsequent Transfers. At such time or times as the Plan Administrator
and Abbott (or its delegate) shall agree, and subject to such terms and
conditions as the Plan Administrator may establish, all liabilities attributable
to Post-Distribution Participants shall be transferred from the Abbott DCP to
this Plan. The Plan shall credit each such Post-Distribution Participant’s
account with (a) the amount deferred by such individual into the Abbott DCP as
of the applicable Transfer Date, plus (b) any employer contributions, whether
vested or unvested, deemed to have been made in relation to the amount described
in (a), including, in each case, any earnings thereon.
A-8.    Deferral and Distribution Elections – Post-Distribution Participants.
Post-Distribution Participants are required to make new elections under the Plan
upon hire or transfer to AbbVie or its subsidiaries in accordance with Section
3.1(b). Distribution elections made under the Abbott DCP with respect to
transferred amounts described in A-7 above shall be recognized, implemented and
honored by the Plan and such amounts shall be immediately distributable to such
Post-Distribution Participants in accordance with such elections. Distribution


1



--------------------------------------------------------------------------------







elections with respect to amounts deferred under this Plan on or after the
Effective Date shall be in accordance with Section 4.3 and other applicable
provisions of this Plan.
A-9.    Use of Terms. Terms used in this Supplement A have the meanings of those
terms as set forth in the Plan, unless they are defined in this Supplement A.
All of the terms and provisions of the Plan shall apply to this Supplement A
except that where the terms of the Plan and this Supplement A conflict, the
terms of this Supplement A shall govern.




2

